In a proceeding pursuant to CPLR 7510 to confirm an arbitrator’s award, Progressive Insurance Companies appeal from a judgment of the Supreme Court, Richmond County (Amann, Jr., J.), entered January 13, 1992, which, upon an order of the same court, dated October 15, 1991, granting the petition and confirming the award, is in favor of the petitioner and against the appellant in the principal sum of $100,000. The notice of appeal from the order dated October 15, 1991, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contentions, the arbitrator’s award was not irrational (see, Matter of Peraza v Allstate Ins. Co., 197 AD2d 693). Indeed, the record supports a finding that as a result of the underlying accident, the petitioner incurred a "serious injury” as defined by Insurance Law § 5102 (d) (see, Matter of Aetna Cas. & Sur. Co. v Cochrane, 64 NY2d 796; Matter of Commercial Union Ins. Co. v Ewall, 168 AD2d 247).
We have reviewed the appellant’s remaining contentions and conclude that they are without merit. Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.